
	
		I
		112th CONGRESS
		1st Session
		H. R. 3235
		IN THE HOUSE OF REPRESENTATIVES
		
			October 14, 2011
			Mr. Tipton introduced
			 the following bill; which was referred to the
			 Committee on Natural
			 Resources, and in addition to the Committee on
			 Education and the
			 Workforce, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To amend the Mineral Leasing Act to require that a
		  portion of amounts deposited into the general fund of the Treasury from sales,
		  bonuses, royalties, and rentals from new mineral and geothermal lease authority
		  be paid to States for use for the education of students in kindergarten through
		  grade 12 and at institutions of higher education, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Education and Energy Act of
			 2011.
		2.Use of revenues
			 from new mineral and geothermal lease authority for payments to States for use
			 for educationSection 35(a) of
			 the Mineral Leasing Act (30 U.S.C. 191) is amended by inserting
			 (1) before the first sentence, and by adding at the end the
			 following new paragraph:
			
				(2)(A)Of amounts otherwise
				required under paragraph (1) to be deposited into the general fund of the
				Treasury each fiscal year that are derived from leases for tracts located in a
				State, the Secretary shall pay to the State 33 percent for use for the
				education of students in grades kindergarten through grade 12 and at
				institutions of higher education.
					(B)Of the amounts otherwise required
				under paragraph (1) to be deposited into the general fund of the Treasury each
				fiscal year that are not required to be used for payments under subparagraph
				(A) of this paragraph, the Secretary shall pay to States, in equal amounts, 17
				percent for use for the education of students in grades kindergarten through
				grade 12 and at institutions of higher education.
					(C)(i)Subparagraphs (A) and
				(B) shall apply only with respect to amounts that—
							(I)are received by the United States
				under leases entered into under authority granted to the Secretary after the
				date of enactment of the Education and Energy Act of 2011; and
							(II)exceed the amount of revenues that
				the Secretary of the Treasury previously estimated would be received under such
				leases in the fiscal year.
							(ii)In calculating estimates referred to
				in clause (i)(II), the Secretary of the Treasury shall consult with the
				Congressional Budget Office.
						(D)Subparagraphs (A) and (B) shall not
				apply with respect to amounts required by paragraph (1) to be paid into,
				reserved, and appropriated, as part of the reclamation
				fund.
					.
		
